Title: To Thomas Jefferson from the Board of War, 11 November 1779
From: Board of War
To: Jefferson, Thomas



Sir
War Office Wmsburg Novr. 11th. 1779.

We inclose to you for your approbation some arrangements which we think necessary to be adopted in the military and Naval departments. In the issuing the several portions of rum sugar Tea, and Coffee we have been regulated totally by the rank and rations of the several Officers, allowing to every rations as by Law directed one jill of Spirits, the other articles we have endeavoured to proportion in the same degree. The clothiers department We have assimilated as nearly as possible to the continental regulations. This appointment was made by the approbation, and under the sanction of the executive. Mr. Beverley Dickson at our instance hath hitherto exercised that Office with an Assiduity and integrity which ought to recommend him to public Attention. The institution of a commissary of Stores produces a division of duties with an augmentation of Officers, as Mr. Armstead one of the Agents in the commercial department executes that duty. The arrangements we recommend we will venture to Assert will prevent a vast Degree of embezzelment, fraud and confusion, which we are apprehensive have been too prevalent in some of our public departments. Colo. Nelsons report on some magazines, of which he has lately taken a Surveyor, we herewith communicate to your Excellency.
The Board after perusing Mr. Nelsons report have formed the following opinions, which are subjected to the consideration of the Executive. That a magazine be immediately built on the Land purchased by Messrs. Adams and Southall of Fortunatus Sydnor or else where for the reception of the gun powder at Richmond  Town, which daily receives the greatest injury from the bad situation of the house which at present covers it. If Sydnors widow and Executrix shoud persist in their determination not to suffer the magazines for powder and Arms to be built on the land of said Sydnor, that then the Attorney for the county of Henrico, be directed to bring suit to compel them to comply with the agreement entered into by Messrs. Adams and Southall with Fortunatus Sydnor, but in the mean time a house in a dry situation shoud be rented for the purpose of Storing the powder and properly arranging the arms. As there are many men in this State at present pensioned as invalids, who are still able to do centinels duty at magazines, and who it is probable might easily [be] induced to enlist for that purpose, the board recommend that a guard to consist of sixteen pensioners, be enlisted to Serve at each magazine for three years or for the War, and they further recommend that the command of these guards be given to such pensioners as have Served as Sergeants in the continental Army; this mode the board conceive will be infinitely preferable to the one hitherto pursued of hiring men from Day to day or from month to month, besides that the Business will be much better done by such men, as are accustomed to the Duty of Soldiers and a proper subordination. We have the honor to be your Excellency’s mo. Obt. Servts.,

jas. innes wm. nelson saml. griffin geo. lyne

